FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HONGBIN LI,                                      No. 09-70786

               Petitioner,                       Agency No. A099-706-866

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Hongbin Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the Real ID Act. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because Li omitted from his asylum application that his fellow inmates beat him

20-30 times during his 10-day detention because of his religious beliefs, and that

he was subsequently hospitalized. See id. at 1040-44 (adverse credibility

determination was reasonable under the Real ID Act’s “totality of the

circumstances”); see also Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.

2004) (omission of a “dramatic, pivotal” event from asylum application supported

agency’s adverse credibility determination). In the absence of credible testimony,

Li’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Because Li’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence that shows it is more likely than not he

would be tortured if returned to China, his CAT claim also fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.


                                          2                                    09-70786